     Case 1:17-cr-00178-SHR Document 387 Filed 11/20/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                : Crim. No. 1:17-CR-00178-03
                                        :
          v.                            :
                                        :
JUAN RIVERA MARRERO                     : Judge Sylvia H. Rambo

                                  ORDER

    In accordance with the accompanying memorandum, IT IS HEREBY

ORDERED that:

    (1) Defendant Juan Rivera Marrero’s motion for compassionate release is

       GRANTED and his sentence is reduced to time served;

    (2) This order is STAYED for up to fourteen days, for the verification of the

       defendant’s residence and establishment of a release plan, to make

       appropriate travel arrangements, and to ensure the defendant’s safe release.

       The defendant shall be released as soon as a residence is verified, a release

       plan is established, appropriate travel arrangements are made, and it is safe

       for the defendant to travel. There shall be no delay in ensuring travel

       arrangements are made. If more than fourteen days are needed to make

       appropriate travel arrangements and ensure the defendant’s safe release,

       the parties shall immediately notify the court and show cause why the stay

       should be extended;




                                       2
      Case 1:17-cr-00178-SHR Document 387 Filed 11/20/20 Page 2 of 2




     (3) Pursuant to 18 U.S.C. § 3582(c)(1)(A), Mr. Marrero shall serve a “special

        term” of supervised release, with the condition of home confinement, until

        September 9, 2021;

     (4) Beginning September 9, 2021, Mr. Marrero shall serve a five-year term of

        supervised release in accordance with his original sentence, and pursuant

        to the same conditions. (Doc. 326.)

IT IS SO ORDERED.


                                              /s/ Sylvia H. Rambo
                                              SYLVIA H. RAMBO
                                              United States District Judge


Dated: November 20, 2020




                                       2
